Bill of Complaint was filed seeking to cancel and have declared null and void a certain conveyance on the ground of fraud. Answer was filed and testimony taken before a master. The chancellor found in favor of the defendants and dismissed the bill.
Questions of fact only are presented by the assignments of error. There is ample evidence to sustain the decree and the case is well within the familiar principle that the findings of the chancellor on the facts will not be disturbed by an appellate court unless such findings are clearly shown to be erroneous. Kreher v. Morley, 84 Fla. 121, 92 So. R. 686; Smith v. Dowling 81 Fla. 867, 89 So. R. 315; Travis v. Travis,81 Fla. 309, 87 So. R. 762; Commercial Bank of Ocala v. First National Bank, 80 Fla. 685, 87 So. R. 315; Hill v. Beacham,79 Fla. 430, 85 So. R. 147. Greenblatt v. Bissell Dry Goods Co.,85 Fla. 82, 95 So. R. 302; Edney v. Stinson, 90 Fla. 335, 105 So. R. 821; Birgess v. Wirt, 91 Fla. 425, 108 So. R. 169; Lluis v. Lluis, 91 Fla. 706, 108 So. R. 671.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J. concur.